Title: From George Washington to John Stephenson, 28 November 1786
From: Washington, George
To: Stephenson, John



Dr Sir,
Mo[un]t Vernon 28th Novr 1786.

This Letter will be handed to you by Mr Lear a young gentleman who lives with me, & who will pass a receipt in discharge of any money you may pay him on my Account. I hope it will be convenient for you to discharge the whole, for it should be remembered that I have lain a long time out of what you are owing me, & that I can no more do without than another. My expenses are high, and my calls great, or I should not have reminded you so often of what I had hoped you would have paid with out any intimation of my wants. With best wishes for you & yours, I am &c.

G: Washington

